UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6893


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARRELL L. PADGETT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:91-cr-00166-1)


Submitted:    November 10, 2009             Decided:   December 1, 2009


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darrell L. Padgett, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darrell L. Padgett appeals the district court’s order

granting his 18 U.S.C. § 3582 (2006) motion.               We have reviewed

the record and find no reversible error.             Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal for

the reasons stated by the district court.            Further, we note that

any   error   resulting    from   the     district    court’s      failure   to

apportion the amended sentence among the counts of conviction

was harmless.     See United States v. Chase, 296 F.3d 247, 249-50

(4th Cir. 2002).        We deny Padgett’s motion to appoint counsel

and   dispense   with   oral   argument   because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED




                                     2